UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2011 GRAYSON BANKSHARES, INC. (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-30535 (Commission File Number) 54-1647596 (I.R.S. Employer Identification No.) 113 West Main Street Independence, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(276)773-2811 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 14, 2011, Jean W. Lindsey announced that she is retiring from the Board of Directors of Grayson Bankshares, Inc. (the “Company”), effective immediately.Mrs. Lindsey will turn 70 in September 2011, and her decision to retire is a result of the Company’s policy that directors must resign upon reaching their 70th birthday. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRAYSON BANKSHARES, INC. (Registrant) Date:June 24, 2011 By: /s/ Blake M. Edwards Blake M. Edwards Chief Financial Officer
